Title: To John Adams from Alexander Hamilton, 10 March 1792
From: Hamilton, Alexander
To: Adams, John



Sir
Treasury Department March 10th. 1792

In obedience to the order of the Senate, of the 8th instant, I have the honor to transmit thirteen returns exhibiting, as accurately as practicable, the various descriptions of vessels employed during the year ending the 30th September, 1790, in the import trade of each State at that time comprehended in the Union, together with the foreign places from whence they departed for the United States.
I have also the honor to transmit thirteen returns exhibiting, as far as the public accounts admit, the various species of Merchandize imported during the year ending on the 30th day of September, abovementioned. Two of each sets of these returns, vizs: Those for North Carolina and Rhode Island, are not for the entire year, as they were not during a part of it comprehended within the Union.
It is ascertained by the Books of the Treasury, and the fact will appear from a return now in preparation, that the proportion of duties accruing on goods imported in foreign ships during the year ending the 30th of September last, is less than one-fourth of the whole duties on goods imported.
These returns, having been completed prior to the order of the Senate, do not convey all the information required by their Act, but as they contain a considerable portion of what is directed, I have thought it best to transmit them without delay. The remaining information will be prepared as expeditiously as possible; though the preparation of a part of it will require very considerable time.
With the highest respect, I have / the honor to be,—Sir, / your most obedt & most / humble Servant,


A. HamiltonSecy of the Treasury